IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 120,903

                                     STATE OF KANSAS,
                                         Appellee,

                                              v.

                                ROBERT JAMES ROBISON III,
                                       Appellant.


                              SYLLABUS BY THE COURT

1.
       The current Kansas criminal restitution statutes do not trigger Sixth Amendment
protections as contemplated by Apprendi v. New Jersey, 530 U.S. 466, 476, 120 S. Ct.
2348, 147 L. Ed. 2d 435 (2000), and its progeny.


2.
       At a minimum, section 5 of the Kansas Constitution Bill of Rights protects as
inviolate the procedural right to have a jury decide the contested questions juries
historically decided when the Kansas Constitution came into existence.


3.
       The development of modern criminal restitution statutes in Kansas makes criminal
restitution virtually identical to a civil judgment. Since civil damages were historically
decided by juries, this virtual identity of criminal restitution and civil judgment violates
section 5 of the Kansas Constitution Bill of Rights.




                                              1
4.
          When confronting a constitutional flaw in a statute, the court will resolve the
problem, if possible, by severing the problematic portions and leaving the remainder
intact.


5.
          Severing only the problematic portions of the Kansas criminal restitution statutes
preserves the societal goals advanced by a judicial sanction of criminal restitution.


6.
          The following statutes (or portions of statutes) are unconstitutional: K.S.A. 60-
4301; K.S.A. 60-4302; K.S.A. 60-4303; K.S.A. 2020 Supp. 21-6604(b)(2); and only the
last sentence of K.S.A. 2020 Supp. 22-3424(d)(1).


7.
          A criminal defendant will not be faced with a civil judgment for criminal
restitution unless it has been obtained separately through a civil cause of action.


          Review of the judgment of the Court of Appeals in 58 Kan. App. 2d 380, 469 P.3d 83 (2020).
Appeal from Lyon District Court; MERLIN G. WHEELER, judge. Opinion filed October 15, 2021.
Judgment of the Court of Appeals affirming the district court is affirmed. Judgment of the district court is
affirmed.


          Caroline Zuschek, of Kansas Appellate Defender Office, argued the cause and was on the briefs
for appellant.


          Amy L. Aranda, first assistant county attorney, argued the cause, and Marc Goodman, county
attorney, and Derek Schmidt, attorney general, were with her on the brief for appellee.




                                                     2
The opinion of the court was delivered by


       WILSON, J.: Robert James Robison III petitions this court for review of two
intertwined issues: Whether the order of restitution in his case violates either section 5 of
the Kansas Constitution Bill of Rights or the Sixth Amendment of the United States
Constitution, if not both. This court granted review on both issues. The issues raised are
identical to those raised in State v. Arnett, 314 Kan. ___ (No. 112,572, this day decided).
Our analysis in this case will take reference liberally from that opinion.


                            FACTS AND PROCEDURAL BACKGROUND


       The relevant facts are brief and Robison's Court of Appeals decision covers them
thoroughly. They are:


               "On January 3, 2018, the State charged Robison with two counts of battery of a
       law enforcement officer in violation of K.S.A. 2017 Supp. 21-5413(c)(3)(D). The charges
       stemmed from an incident at the Lyon County Jail in which Robison hit Officer Zachary
       Nance and Corporal Bobby Cutright several times. Corporal Cutright suffered an injury
       to his eye and a bite on his arm. Following the incident, he went to Newman Regional
       Health where he received treatment. Lyon County's workers compensation insurance
       carrier subsequently paid Corporal Cutright's medical bills.


               "Prior to trial, the parties entered into a plea agreement in which Robison agreed
       to plead no contest to one count of battery of a law enforcement officer. In exchange, the
       State agreed to dismiss the second count and further agreed not to request a fine. On
       March 20, 2018, the district court accepted Robison's no-contest plea and found him
       guilty of a single count of battery of a law enforcement officer arising out of the attack on
       Corporal Cutright. A few months later, the district court sentenced Robison to 32 months'
       imprisonment and 24 months' post-release supervision. Complying with the terms of the


                                                    3
       plea agreement, the district court did not impose a fine. However, the district court agreed
       to consider the State's request for restitution and continued the resolution of the request
       until a later date.


                "At a restitution hearing held on August 21, 2018, the State requested that
       Robison pay $2,648.56 in restitution to reimburse the workers compensation insurance
       carrier that paid Corporal Cutright's medical bills arising out of the battery. A hospital
       employee testified about the medical bills and verified that they had been paid by the
       insurance carrier. Robison's counsel did not dispute the amount of the medical bills or
       that they arose out of the attack on Corporal Cutright. Instead, defense counsel argued
       that the workers compensation insurance carrier was not entitled to restitution and had
       not requested reimbursement.


                "After considering the evidence and the arguments of counsel, the district court
       found that the medical bills incurred by Corporal Cutright were caused by Robison's
       crime and that Lyon County's insurance carrier had paid the medical expenses on the
       officer's behalf. Accordingly, the district court ordered Robison to pay restitution in the
       amount of $2,648.56 to reimburse the workers compensation insurance carrier for the
       medical expenses it had paid." State v. Robison, 58 Kan. App. 2d 380, 381-82, 469 P.3d
       83 (2020).


       On appeal, Robison argued three issues: (1) The Kansas restitution statutes violate
section 5 of the Kansas Constitution Bill of Rights because they encroach upon a criminal
defendant's common law right to a civil jury trial on damages caused by the defendant's
crime. (2) His right to a jury trial on the issue of restitution under the Sixth Amendment
of the United States Constitution was violated because the statutes allowed the court to
make a finding of fact that increased the penalty for his crime beyond the prescribed
statutory maximum. (3) The statutes governing restitution preclude district courts from
awarding restitution to an insurance carrier that has paid the victim's medical expenses
caused by a criminal defendant.



                                                     4
       The panel found against Robison on each of these three issues and affirmed the
district court's restitution order. 58 Kan. App. 2d at 381. Robison petitioned this court for
review of only the first two issues, which this court granted. Jurisdiction is proper. See
K.S.A. 20-3018(b) (providing for petitions for review of Court of Appeals decisions);
K.S.A. 60-2101(b) (Supreme Court has jurisdiction to review Court of Appeals decisions
upon petition for review). After the court heard oral arguments, Robison filed a Motion to
Supplement Oral Argument, to which the State did not file a response. The motion is
granted. The court has considered the arguments and authorities cited in the motion.


Preservation


       Robison did not raise these issues before the district court. Generally, a
constitutional issue not raised before the district court is considered abandoned. But this
court can review issues presented on appeal where: "(1) the newly asserted theory
involves only a question of law arising on proved or admitted facts . . . ; (2) consideration
of the theory is necessary to serve the ends of justice or to prevent [a] denial of
fundamental rights"; or (3) the district court's judgment is correct for the wrong reason.
State v. Perkins, 310 Kan. 764, 768, 449 P.3d 756 (2019). But "'[t]he decision to review
an unpreserved claim under an exception is a prudential one. Even if an exception would
support a decision to review a new claim, [this court has] no obligation to do so.'
[Citations omitted.]" State v. Gray, 311 Kan. 164, 170, 459 P.3d 165 (2020).


       The right to a jury trial is a fundamental right under both section 5 of the Kansas
Constitution Bill of Rights and under the Sixth Amendment to the United States
Constitution. State v. Rizo, 304 Kan. 974, 979-80, 377 P.3d 419 (2016). We elect to reach
both questions under the second exception.




                                              5
Analysis


       As in Arnett, our analysis first looks at the statutes which make up the "restitution
scheme" being challenged by Robison. K.S.A. 2017 Supp. 21-6604(b)(1) grants a district
court the authority to order the defendant to pay restitution as part of the sentence. The
statute dictates that the restitution amount "shall include, but not be limited to, damage or
loss caused by the defendant's crime, unless the court finds compelling circumstances
which would render a plan of restitution unworkable."


       In the same way, K.S.A. 2017 Supp. 21-6607(c)(2) gives the district court the
authority to order restitution payments as a condition of probation. Based on the clear
language of the statutes, "'restitution for a victim's damages or loss depends on the
establishment of a causal link between the defendant's unlawful conduct and the victim's
damages.' [Citations omitted.]" State v. Alcala, 301 Kan. 832, 837, 348 P.3d 570 (2015).


Criminal restitution does not violate the Sixth Amendment to the United States
Constitution.


Standard of review


       Determining a statute's constitutionality is a question of law subject to unlimited
review. State v. Soto, 299 Kan. 102, 121, 322 P.3d 334 (2014).


Discussion


       We begin with Robison's argument that the restitution statutes in question offend
his right to a jury trial under the Sixth Amendment to the United States Constitution.



                                              6
       The Sixth Amendment provides that in "all criminal prosecutions, the accused
shall enjoy the right to a speedy and public trial, by an impartial jury." U.S. Const.
amend. VI. The Supreme Court of the United States has established that this right to a
jury covers any fact which increases the maximum penalty for a crime—other than a
prior conviction—and such facts must be submitted to a jury and proven beyond a
reasonable doubt. Apprendi v. New Jersey, 530 U.S. 466, 476, 120 S. Ct. 2348, 147 L.
Ed. 2d 435 (2000). The Supreme Court further established that any facts which increase a
mandatory minimum penalty must also be decided by a jury. See Alleyne v. United States,
570 U.S. 99, 102, 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013). The reasoning is that when
"a judge inflicts punishment that the jury's verdict alone does not allow," the judge has
exceeded his authority. Blakely v. Washington, 542 U.S. 296, 304, 124 S. Ct. 2531, 159
L. Ed. 2d 403 (2004).


       Most federal courts confronted with the question have concluded restitution does
not run afoul of the Sixth Amendment. Largely, these courts have followed one of two
analytical paths to conclude either that criminal restitution is not punishment or to find
that restitution statutes do not specify a maximum award. See United States v. Bonner,
522 F.3d 804, 807 (7th Cir. 2008) (restitution is not a criminal punishment); see also
United States v. Sawyer, 825 F.3d 287, 297 (6th Cir. 2016) (restitution is considered
punishment but is not affected by Apprendi because statutes do not specify a statutory
maximum). Sometimes the courts have taken a more hybrid approach. See United States
v. Green, 722 F.3d 1146, 1150 (9th Cir. 2013) (restitution is only punishment in some
contexts but is "not clearly" punishment covered by Apprendi); United States v. Leahy,
438 F.3d 328, 338 (3d Cir. 2006) (Although restitution is criminal punishment, its
essence is a restorative remedy that compensates victims and does not make a defendant's
punishment more severe.).




                                              7
       As our own Court of Appeals observed below, at least 11 of 13 federal United
States Circuit Courts of Appeal have refused to extend Apprendi and its progeny to orders
of restitution, not to mention the many state courts which have followed suit. State v.
Robison, 58 Kan. App. 2d 380, 389-90, 469 P.3d 83 (2020). Following that lead, the
Kansas Court of Appeals has also declared criminal restitution non-punishment for Sixth
Amendment purposes. Robison, 58 Kan. App. 2d at 392; State v. Huff, 50 Kan. App. 2d
1094, 1100, 336 P.3d 897 (2014).


       Outside the context of this question, this court has previously acknowledged that
restitution serves many purposes separate from criminal punishment, including victim
compensation, deterrence, and rehabilitation of the guilty. State v. Applegate, 266 Kan.
1072, 1075, 976 P.2d 936 (1999).


       Despite the nonuniform approach taken by federal circuits, the Supreme Court has
remained silent on whether criminal restitution triggers the right to a jury as contemplated
in Apprendi, even when presented with opportunities to take up the question. See United
States v. Green, 722 F.3d 1146 (9th Cir.), cert. denied 571 U.S. 1025 (2013); United
States v. Day, 700 F.3d 713 (4th Cir. 2012), cert. denied 569 U.S. 959 (2013).


       The Supreme Court once again denied a petition for a writ of certiorari in a case
that would have answered that question in Hester v. United States, 139 S. Ct. 509, 202 L.
Ed. 2d 627 (2019). But this time, Justice Gorsuch—joined by Justice Sotomayor—
dissented from the denial of certiorari, arguing that under either analytical path,
restitution is within reach of the Sixth Amendment's protections and should trigger the
right to a jury trial. Hester, 139 S. Ct. at 511 (Gorsuch, J., dissenting).


       Although this two-justice dissent might signal that the Supreme Court will
eventually take up the question, the majority has thus far been content to allow the lower

                                               8
courts to continue ruling that restitution does not implicate a defendant's Sixth
Amendment right to a jury. We see no reason why we should take up that mantle in its
place. While the theoretical bases upon which the various circuit courts relied are not
uniform, we need not resolve these differences here. We are content to side with the
majority of the circuit courts of appeal.


The current structure of criminal restitution violates section 5 of the Kansas Constitution
Bill of Rights but is remedied by severance.


       Next, we turn to the question of whether the Kansas criminal restitution statutes
violate section 5 of the Kansas Constitution Bill of Rights.

Standard of review


       As noted above, a statute's constitutionality is a question of law subject to
unlimited review. Soto, 299 Kan. at 121.


Discussion


       Section 5 of the Kansas Constitution Bill of Rights states that "[t]he right of trial
by jury shall be inviolate." Citing Miller v. Johnson, 295 Kan. 636, 289 P.3d 1098
(2012), a plurality of this court declared "'[s]ection 5 preserves the jury trial right as it
historically existed at common law when our state's constitution came into existence'" in
1859. Hilburn v. Enerpipe Ltd., 309 Kan. 1127, 1133, 442 P.3d 509 (2019). A majority of
this court has ruled the "right as it historically existed" protects as inviolate at least the
procedural right to have a jury decide the contested questions juries historically decided.
Hilburn, 309 Kan. at 1133 (plurality holding that "[s]ection 5 preserves the jury trial right
as it historically existed at common law"); Hilburn, 309 Kan. at 1151 (Stegall, J.,


                                                9
concurring) (stating that the "section 5 'right of trial by jury' that 'shall be inviolate' is a
procedural right").


       Consequently, we begin our analysis of the section 5 challenge with whether
territorial juries would have decided the issue of criminal restitution in 1859. If so, under
Hilburn, section 5 of the Kansas Constitution would clearly apply, requiring juries also to
decide it now. See Hilburn, 309 Kan. at 1134. On the other hand, if judges decided the
issue of criminal restitution in 1859, section 5 would not apply.


       It is not so simple. The concept of criminal restitution as we know it today was not
part of the common law at all in 1859. Since it did not exist, it follows that it could not
have been decided by juries or judges.


       So we explore further. At common law, a victim would have been able to recover
damages caused by a criminal act through civil suit with a finding of causation and
damages. Civil defendants in those actions had a right to demand a jury trial. There is no
dispute that the amount of damages—and causation—was a question of fact to be
determined by the jury in common-law tort actions. Miller, 295 Kan. at 647; see St. Clair
v. Denny, 245 Kan. 414, 417, 781 P.2d 1043 (1989). Consequently, Robison would have
us find that because criminal restitution orders now allow those same crime victims to be
compensated for losses just as if they were successful tort plaintiffs, criminal defendants
should enjoy that same right to a jury trial.


       This court has consistently noted that when the section 5 jury trial right is
implicated, it applies no further than to give the right of such trial upon issues of fact so
tried at common law. The right to have the jury determine issues of fact is contrasted with
the determination of issues of law, which have always been left to the court. See State v.
Love, 305 Kan. 716, 735, 387 P.3d 820 (2017) (citing General Laws of the Territory of


                                                10
Kansas, 1859, ch. 25, § 274 ["[I]ssues of law must be tried by the court. . . . Issues of fact
arising in action, for the recovery of money, or of specific, real or personal property, shall
be tried by a jury."]). Therefore, Robison's argument hinges on analogizing modern
criminal restitution to causation and damages in a civil suit.


       As in Arnett, the Court of Appeals in the present case was faced with this
argument—analogizing criminal restitution orders to causation and civil damages in
tort—and concluded these remedies are distinct. Criminal restitution is not a civil
judgment and is therefore not covered by section 5. Robison, 58 Kan. App. 2d at 386.


       But the panel was also faced with another argument. Taking a deep dive into our
state's history, Robison argued that not only did Kansas juries decide the amount of civil
damages in tort prior to statehood, but juries were also required to determine the value of
stolen property for certain theft offenses in criminal cases. See Kan. Terr. Stat. 1859, ch.
25, § 274; Kan. Terr. Stat. 1859, ch. 27, § 219. Consequently, by analogy, Robison
asserts that Kansas juries would have had to determine the amount of criminal restitution
in 1859 because it is yet another example of juries determining the amount of loss or
damage caused to a victim.


       The majority of the Robison panel was not persuaded, instead turning to the State's
rebuttal that the reason juries had to make a factual finding regarding the value of stolen
property was because that factual determination affected the severity level of the offense.
See Kan. Terr. Stat. 1859, ch. 28, §§72-74, 82-88, 91. The panel majority maintained that
because criminal restitution is not a civil remedy—and criminal restitution was not listed
in the Kansas territorial statutes as a permissible remedy for any crime in 1859—the
defendant failed to establish that section 5 of the Kansas Constitution Bill of Rights
would require a jury to impose criminal restitution under K.S.A. 2017 Supp. 21-
6604(b)(1) and K.S.A. 2017 Supp. 21-6607(c)(2). 58 Kan. App. 2d at 386. We agree with

                                              11
this assessment. Moreover, we note that the territorial statutes contained no mechanism
by which an aggrieved victim could obtain recompense for the value of stolen goods, as
determined by a jury in a criminal trial; that recovery, if any, would flow only through a
civil proceeding—including, potentially, a trial by jury.


       This court's precedent has previously held that restitution ordered in criminal
proceedings and civil damages are separate and independent remedies under Kansas law.
State v. Applegate, 266 Kan. 1072, 1078, 976 P.2d 936 (1999). Because they are distinct
remedies,


       "[t]he judge's order of restitution in a criminal action does not bar a victim from seeking
       damages in a separate civil action. Likewise, the judge, when sentencing a defendant in a
       criminal action, is not foreclosed from ordering restitution just because the victim has
       received compensation in a civil action." Applegate, 266 Kan. at 1079.


       When framed as two unique avenues to recovery—with separate standards and
implications—it would follow that criminal restitution does not trigger the same
protections afforded to defendants in civil actions.


       Then what, one may ask, is the difference? While many legal scholars and editors
have weighed in on the subject, the following is one explanation that can be used to
understand this court's holding in Applegate.


               "Criminal restitution is not the equivalent of civil damages. The criminal sanction
       of restitution and the civil remedy of damages further distinct societal goals. . . . Unlike a
       civil claim for damages, the purpose of restitution in a criminal case is twofold: (1) to
       compensate the victim and (2) to serve the rehabilitative, deterrent, and retributive goals
       of the criminal justice system. The restitution order has complications and effects which
       the ordinary civil money judgment lacks. It necessarily holds incarceration over the head



                                                    12
       of the defendant like a sword of Damocles to enforce payment in a way that civil
       judgments cannot.


               ....


               ". . . A final judgment in a civil case speaks instantly; it fixes the amount due and
       compensates a plaintiff for a delay in payment by including an award of post-judgment
       interest. . . . [T]he award of restitution can include installment payments enforceable as a
       condition of probation—a remedy not available in a civil lawsuit.


               "Another difference between restitution and civil damages is that the State is a
       party to the case and, consistent with the twofold purpose of restitution, while the victim's
       wishes concerning restitution are relevant, they are not dispositive–it is the judge, not the
       victim, who must weigh society's competing needs and make the determination of
       whether or not restitution will be imposed and, if so, to what extent. It is for this reason
       that a defendant cannot foreclose restitution in a criminal case through execution of a
       release of liability or satisfaction of payment by the victim.


               "Criminal restitution is rehabilitative because it forces the defendant to confront,
       in concrete terms, the harm his actions have caused. Such a penalty affects the defendant
       differently than a traditional fine, paid to the State as an abstract and impersonal entity,
       and often calculated without regard to the harm the defendant has caused. Similarly, the
       direct relation between the harm and the punishment gives restitution a more
       precise deterrent effect than a traditional fine. Restitution is also retributive, particularly
       in cases of theft or fraudulent conduct, in that it seeks to take ill-gotten gains from the
       defendant." Criminal restitution and civil damages, 16 Fla. Prac., Sentencing § 10:3
       (2020-2021 ed.).


       Thus, criminal restitution and civil actions are not merely two ways for simply
making a victim whole. But we cannot ignore the development of the modern criminal
restitution statutes which are confronting Robison. These statutes include several relevant
provisions that did not exist or that the court did not have cause to consider at the time of


                                                      13
Applegate. K.S.A. 2017 Supp. 21-6604(b)(2) states that the order of restitution shall be a
judgment against the defendant that may be collected by the court by garnishment or
other execution as on judgments in civil cases. Likewise, K.S.A. 2017 Supp. 22-
3424(d)(1) states that the order of restitution shall be enforced as a judgment, specifically
pursuant to K.S.A. 60-4301 through K.S.A. 60-4304, all of which make criminal
restitution virtually identical to a civil judgment. K.S.A. 2017 Supp. 60-4301 states in
pertinent part,


       "The clerk of the district court shall record the judgment of restitution in the same manner
       as a judgment of the district court of this state pursuant to the code of civil procedure. A
       judgment so filed has the same effect and is subject to the same procedures, defenses and
       proceedings as a judgment of a district court of this state and may be enforced or satisfied
       in like manner, except a judgment of restitution shall not constitute an obligation or
       liability against any insurer or any third-party payor." (Emphases added.)


       As shown from the plain text, the only difference enumerated in the statute
between civil judgments and orders of restitution is that orders of restitution are not
enforceable against insurers or any third-party payor. This is simply not enough to
differentiate the two remedies. Regarding K.S.A. 60-4302 through K.S.A. 60-4304, all
presume an order of criminal restitution will be filed and enforced as a civil judgment.


       Although K.S.A. 60-4301 was in effect at the time of Applegate, that court did not
address it—or its section 5 implications—because it was not necessary to resolve the
issues in that case. However, when the Applegate court stated "[r]estitution imposed as a
condition of probation is not a legal obligation equivalent to a civil judgment, but rather
an option which may be voluntarily exercised by the defendant to avoid serving an active
sentence," it directly cited a Court of Appeals case which was decided before K.S.A. 60-
4301 was enacted. Applegate, 266 Kan. at 1075 (citing Church Mut. Ins. Co. v. Rison, 16
Kan. App. 2d 315, 318, 823 P.2d 209 [1991]).

                                                    14
       In the days before these statutes, it was true that criminal restitution was not a
legal obligation equivalent to a civil judgment, for all the reasons explained above. The
Rison case cited by the Applegate court demonstrates that very well from a practical, as
opposed to theoretical, point of view. There, the defendant was ordered to pay criminal
restitution as a condition of his probation. After his discharge from probation—and after
the statute of limitations for a civil action had run—he ceased making restitution
payments. Because restitution and civil actions were truly separate remedies at the time,
the insurance company was barred by the statutes of limitation from pursuing a civil
action and the defendant's payment of restitution during his probation did nothing to toll
that applicable statute of limitations. See Rison, 16 Kan. App. 2d at 320.


       But in the framework of our current criminal restitution statutes, we cannot
continue to say that restitution is not equivalent to civil judgments, at least to the level
that—if left untouched—it would implicate the right to a jury under section 5. Under
current law, the district court is required to order the defendant to pay restitution which
includes, but is not limited to, damage or loss caused by the defendant's crime, as
determined by that judge. See K.S.A. 2020 Supp. 21-6604(b); K.S.A. 2020 Supp. 21-
6607(c)(2). As established above, once the judge decides the amount of loss to the victim
proximately caused by the defendant's crime, that award becomes a civil judgment, which
may be enforced the same as any other civil judgment. K.S.A. 2017 Supp. 21-6604(b)(2);
K.S.A. 60-4301. By allowing the judge to determine the legal damages proximately
caused by the crime, rather than a jury, and then converting that determination into a civil
judgment for the victim, the statutory scheme bypasses the traditional function of the jury
to determine civil damages, thereby implicating section 5. See Missouri, K. & T.R. Co. v.
L.A. Watkins Merch. Co., 76 Kan. 813, 815, 92 P. 1102 (1907) (existence and extent of
injury caused by defendant are questions of fact to be determined by a jury). More so,



                                              15
unlike most other civil judgments, a modern judgment for restitution never becomes
dormant. See K.S.A. 2020 Supp. 60-2403(b).


       So what is the remedy for judicially determined restitution under our current
statutory scheme? Robison suggests it must be to vacate his order of restitution because it
was determined by a judge and not a jury. But his preferred remedy goes too far.
Although the development of criminal restitution as a full-fledged and unhindered civil
judgment is concerning to the validity of any order of restitution, we do not find that it
necessitates invalidating every order of restitution made by a district court outside the
purview of a jury. To do so would be to blindly disregard every valid justification in
those rulings for having a separate avenue to recovery for crime victims. It would also
ignore an effective, but more focused, solution.


       When confronting a constitutional flaw in a statute, we will resolve the problem, if
possible, by severing the problematic portions and leaving the remainder intact.


               "Whether the court may sever an unconstitutional provision from a statute and
       leave the remainder in force and effect depends on the intent of the legislature. If from
       examination of a statute it can be said that (1) the act would have been passed without the
       objectionable portion and (2) if the statute would operate effectively to carry out the
       intention of the legislature with such portion stricken, the remainder of the valid law will
       stand. This court will assume severability if the unconstitutional part can be severed
       without doing violence to legislative intent." Gannon v. State, 304 Kan. 490, 491, 372
       P.3d 1181 (2016).


       We acknowledge that this solution is not always possible, and this court has, in the
past, declared entire acts void after we were unable to sever the unconstitutional
provision from its companions. See Gannon, 304 Kan. at 520 (citing State ex rel. v.
Hines, 163 Kan. 300, 322, 182 P.2d 865 [1947]; Sedlak v. Dick, 256 Kan. 779, 803-04,


                                                    16
887 P.2d 1119 [1995]; Thompson v. KFB Ins. Co., 252 Kan. 1010, 1023, 850 P.2d 773
[1993]; and Boyer v. Ferguson, 192 Kan. 607, 389 P.2d 775 [1964]). But we find no such
hindrances here.


       If we use precision to sever the problematic statutory language from the rest of the
Kansas criminal restitution statutes and invalidate only those portions making orders of
restitution civil judgments, it preserves the societal goals advanced by a judicial sanction
of restitution within the context of a criminal case without infringing on a defendant's—
or a victim's—right to a jury trial in a civil setting. Because these goals are still advanced
without the offending portions of the statute, the remainder has satisfied the "Gannon
test" and may stand.


       Accordingly, we hold the following statutes or portions of statutes to be
unconstitutional and sever them:


       K.S.A 60-4301, which establishes that an order of restitution shall be filed,
recorded, and enforced as a civil judgment, in its entirety;


       K.S.A. 60-4302, which sets forth notice requirements when an order of restitution
is filed as a civil judgment, in its entirety;


       K.S.A. 60-4303, which establishes the docket fee when filing an order of
restitution as a civil judgment, in its entirety;


       K.S.A. 2020 Supp. 21-6604(b)(2), which dictates that if the court orders
restitution, the restitution shall be a judgment against the defendant that may be collected
by the court by garnishment or other execution as on judgments in civil cases in
accordance with K.S.A. 60-4301 et seq.; and

                                                 17
       Finally, only the last sentence of K.S.A. 2020 Supp. 22-3424(d)(1) which reads,
"If the court orders restitution to be paid to the victim or the victim's family, the order
shall be enforced as a judgment of restitution pursuant to K.S.A. 60-4301 through 60-
4304, and amendments thereto."


       Further explanation of our decision to sever the entirety of K.S.A. 2020 Supp. 21-
6604(b)(2) is in order. This subsection refers to the court's ability to order collection of
restitution by "garnishment or other execution." It, in part, demonstrates the court's
flexibility when it comes to enforcing orders of criminal restitution. That alone would not
offend section 5. The problem with the statute is that, as worded, it is too difficult to
uncouple the acceptable provisions from those provisions that violate section 5. Thus, it
is necessary to sever the entire subsection. We recognize that a court may still enforce its
order of criminal restitution through lawful means if the court has cause to believe a
defendant is not in compliance. Those means still include the potential for court-ordered
garnishment. And the defendant still retains the ability to object to such garnishment and
justify why garnishment is not appropriate, i.e., to show the court how he is taking
reasonable steps to comply with the restitution order.


       With today's holding, restitution may still be imposed by a judge either as part of
the sentence—as contemplated by K.S.A. 2020 Supp. 21-6604(b)—or as a condition of
probation—as contemplated by K.S.A. 2020 Supp. 21-6607(c)(2).


       However, a criminal defendant will not be faced with a civil judgment for
restitution unless it has been obtained separately through a civil cause of action. In this
way, criminal restitution is—once again—not a legal obligation equivalent to a civil
judgment and does not violate section 5.



                                              18
       Judgment of the Court of Appeals affirming the district court is affirmed.
Judgment of the district court is affirmed.
       STANDRIDGE, J., not participating.


                                              ***


       ROSEN, J., dissenting: Consistent with my position in State v. Arnett, 314 Kan.
___ (No. 112,572, this day decided), and State v. Owens, 314 Kan. __ (No. 120,753, this
day decided), I dissent from the majority's conclusions that the Kansas criminal
restitution scheme does not violate the right to jury trial under the Sixth Amendment to
the United States Constitution or section 5 of the Kansas Constitution Bill of Rights. I
would adopt the reasoning set forth in Judge Leben's dissent in this case State v. Robison,
58 Kan. App. 2d 380, 395, 469 P.3d 83 (2020), and Justice Standridge's dissent that I
joined in Arnett, slip op. at 19-36, to hold that our criminal restitution statutes are
unconstitutional because they allow a judge—rather than a jury—to determine how much
a criminal defendant must pay in restitution. I would vacate the restitution order entered
in this case.




                                              19